Title: To James Madison from Levi Lincoln, 11 March 1802 (Abstract)
From: Lincoln, Levi
To: Madison, James


11 March 1802, Washington. Relates circumstances of the case of the vessel Mercator, “alledged to be Danish property, and for the capture of which a claim is now made on the United States.” The Mercator was seized off Saint-Domingue by the American schooner Experiment on 14 May 1800; six hours later, while sailing under the American flag, it was seized by the British armed ship General Simcoe and taken into Jamaica, where the vessel and cargo were condemned in vice-admiralty court as lawful prize of the British captors. “There is no circumstance seperate from the decision of the admiralty court, by which it can be determined, that either of the seizures were justifiable. The legal presumptions are, however, in favor of them.” States his opinion that “if the Danish subject has sustained an injury, or has cause of complaint it is against the british. The first captors are not liable for the conduct of the second.… On general principles, the Danish subject ought to resort to the british captors for his compensation.… But admitting the American Captor liable, on a lengthy and critical research, I can find no principle of the law of nations, or adjudication, by which the Government is bound to answer in the first instance, for the unlawfull captures of its subjects, or become so, from their insolvency, or avoidance.” Concludes that the U.S. ought not to interfere in the case “unless it be to aid the sufferer by their weight, in his application to the british Government.”
 

   
   RC (DNA: RG 59, LOAG). 3 pp.; docketed by Brent. Printed in Hall, Official Opinions of the Attorneys General, 1:106–8.



   
   For Jared Shattuck’s Mercator claim, see Richard Söderström to JM, 10 June 1801, and Peder Blicherolsen to JM, 16 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:290–92, 295 n. 1, 2:401).


